Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 1-20 are pending. Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. An election of the specie tri(n-butyl)cyclohexane-1,2,4-tripropionate and claims 1-14 and 16-20 was made without traverse in a telephonic interview on 02/24/2022. The specie election has been withdrawn . Accordingly, claims 1-14 and 16-20 are under examination in their entirety.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14 and 16-20, drawn to a triester of cyclohexanetripropionic acid, classified in C07C69/753.
II. Claim 15, drawn to multiple methods of making a triester of cyclohexanetripropionic acid, classified in C07C69/753.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process the methods can make the materially different product of the methyl ester of the triester of cyclohexanetripropionic acid.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
During a telephone conversation with Philip McCann on 02/25/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-14 and 16-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 15 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract is under worded and lacks key invention descriptors. For example, and not limited to the identity of the currently claimed compounds. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is directed to “A triester of cyclohexanetripropionic acid having three ester groups and three alcohol moieties”. It is unclear where the alcohol moieties are attached onto the cyclohexanetripropionic acid. The alcohol moieties may be part of the esters or may be directly attached to the cyclohexane ring.
Claim 2 is directed to “it is a triester of cyclohaxane-1,2,4-tripionic acid ester”. Claim 2 is indefinite because it is unknown what “it” is referring to. It can be referring to some unknown limitation not specified in the claim.
Claim 5 is directed to “The mixture”. The mixture does to have antecedent basis from claim 1, from where claim 5 depends. Putting the indefinite article “a” in
place of the definite article “the” in line one of claim 5 will overcome the rejection.
	Claim 7 is directed to “it being selected from the group consisting of…”. Claim 7 is indefinite because it is unknown what “it” is referring to. It can be referring to some unknown limitation not specified in the claim.
Claim 8 is directed to “The “plasticizer”. The plasticizer does to have antecedent basis from claim 1, from where claim 8 depends.  Putting the indefinite article “a” in
place of the definite article “the” in line one of claim 8 will overcome the rejection. 
Claim 19 is directed to “a mixture of Claim 5”. It is unclear what mixture is being referred to in claim 5. Putting the definite article “the” in place of the indefinite article “a” in line two of claim 19 will overcome the rejection.
Claim 20 is directed to “any of Claim 5”. This statement is unclear as to what parts of claim 5, claim 20 depends from.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 12-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘354 (US Patent 5,153,354, Patent date 10-1992).

Interpretation of Claims

    PNG
    media_image1.png
    122
    651
    media_image1.png
    Greyscale

	tri(n-butyl)cyclohexane-1,2,4-tripropionate as seen below is encompassed by the claims.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Scope of the Prior Art
	354 teach the immediately below compound of Formula (XXIII) (column 7).

    PNG
    media_image3.png
    310
    587
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    269
    455
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    260
    451
    media_image5.png
    Greyscale

	The above compounds are encompassed by claim 1.
	354 teach the methods to make the above compounds and mixtures of compounds by reacting the trivinylcyclohexane with an alcohol and carbon dioxide (column 7). Compounds XXIII, XXIV and XXV have the same empirical formula but at the same time have different structural formulae.

Ascertaining the Difference
	354 does not explicitly recite the currently claimed compounds. 

Obviousness
However, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have performed the alkoxycarbonylation reaction with n-butanol and alcohols that encompass claim 13, to arrive at the currently claimed compounds. The ordinary artisan would have done so 
Upon doing so the ordinary artisan would have arrived at the instant compounds and mixtures and compositions of claims 1-8, 12-14, and 16-20.
Concerning the limitations of plasticizers, use of the plasticizers and temperatures of applications of claims 8, 12 and 18-19, these are all intended use limitations. The MPEP 2111.02 (II) states “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.

Examiner’s note:

Claims 9-11 do not pertain to ‘354 (US Patent 5,153,354, Patent date 10-1992). Although 354 teach the use of the currently claimed compounds in the preparation of polymers (column 7), 354 does not teach adding the currently claimed compounds to a polymer. 
It would not have been obvious to modify the prior art to arrive at the instant invention. There being no motivation to do so.

	
Conclusion
	Claims 1-14 and 16-20 are rejected. No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628